I feel obliged to dissent from the opinion of the court on the question whether there was sufficient evidence to submit to the jury concerning the giving or not giving of signals. There is positive evidence that the automatic bell was set ringing by the engineer at Spanish Fork station, and that it rang continuously until the accident. There is also testimony, not only of the train operatives, but of passengers, that the whistle was sounded at every public crossing between Spanish Fork and the place of the accident.
I do not think that the mere negative testimony of the five witnesses that they did not hear the signals is sufficient to carry that question to the jury, and I think the trial court was correct in withdrawing it from them.